Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 1 of 8 Page ID
                                 #:72765




                               Exhibit B
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 2 of 8 Page ID
                                 #:72766
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 3 of 8 Page ID
                                 #:72767
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 4 of 8 Page ID
                                 #:72768
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 5 of 8 Page ID
                                 #:72769
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 6 of 8 Page ID
                                 #:72770
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 7 of 8 Page ID
                                 #:72771
Case 8:15-cv-02034-JVS-JCG Document 1096-3 Filed 02/12/21 Page 8 of 8 Page ID
                                 #:72772
